DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 07/02/2020.   Claims 1-30 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
3.	The drawings filed on 07/02/2020 have been accepted and considered by the Examiner.

Double Patenting
4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
5.	Claims 1, 8, 16, and 23 in the present Application ‘145 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-41 of U.S. Patent: 9,978,366, Claims 1-42 of U.S. Patent: 10,475,453, and Claims 1-18 of U.S. Patent: 10,706,849. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 1, 8, 16, and 23 in the current App. ‘145  with Claims 1, 10, 19, 21, 31, and 41 of U.S. Patent: ‘366, and  Claims 1, 18, and 33 of  U.S. Patent: ‘453, and Claims 1, and 10 of U.S. Patent: ‘849 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia:
  “1. (Currently Amended) A device comprising: one or more processors; a memory storing one or more computer programs that include computer instructions, which when executed by the one or more processors, cause the device to: monitor media content provided by a source, the media content comprising both non- interactive content and interactive content in at least an audio or video format; detect a first event in the monitored media content, wherein the first event comprises a prompt that instructs the user to interact with an external device that includes a speech recognizer; in response to detecting the first event in the interactive media content: begin using a speech recognizer associated with the interactive media content, wherein the speech recognizer is configured to determine when the user has spoken an action phrase associated with the external device; in accordance with a determination that a user has spoken an action phrase, perform an action according to the user's spoken action phrase; and in accordance with a determination that the user has not spoken the action phrase, cause the media content to continue to be played” ;
“8. (New) A device comprising: one or more processors; a memory storing one or more computer programs that include computer instructions, which when executed by the one or more processors, cause the device to: monitor media content provided by a source, the media content comprising both non- interactive content and interactive content in at least an audio or video format; detect a first event in the monitored media content which includes a prompt in form of a question that instructs the user to initiate communication or interact with the device; in response to detecting the first event in the interactive media content: begin using a speech recognizer associated with the interactive media content; in accordance with a determination that a user has responded affirmatively to the question in the prompt, perform an action according to the question in the prompt; and in accordance with a determination that the user has not responded affirmatively to the question in the prompt, cause the media content to continue to be played”; and 
“16. (New) A method, the method comprising: monitoring media content provided by a source, the media content comprising both non- interactive content and interactive content in at least an audio or video format; detecting a first event in the monitored media content, wherein the first event comprises a prompt that instructs the user to interact with an external device that includes a speech recognizer; in response to detecting the first event in the interactive media content: initializing a speech recognizer associated with the interactive media content, wherein the speech recognizer is configured to determine when the user has spoken an action phrase associated with the external device; in accordance with a determination that a user has spoken an action phrase, performing an action according to the user's spoken action phrase; and in accordance with a determination that the user has not spoken the action phrase, causing the media content to continue to be played” and
“23. (New) A method comprising: monitoring media content provided by a source, the media content comprising both non- interactive content and interactive content in at least an audio or video format; detecting a first event in the monitored media content which includes a prompt in form of a question that instructs the user to initiate communication or interact with the device; in response to detecting the first event in the interactive media content: initializing a speech recognizer associated with the interactive media content; in accordance with a determination that a user has responded affirmatively to the question in the prompt, performing an action according to the question in the prompt; and in accordance with a determination that the user has not responded affirmatively to the question in the prompt, causing the media content to continue to be played.”

The mentioned independent Claims 1, 8, 16, and 23 in the current App. ‘145  when compared to Claims 1, 10, 19, 21, 31, and 41 of U.S. Patent: ‘366, and  Claims 1, 18, and 33 of  U.S. Patent: ‘453, and Claims 1, and 10 of U.S. Patent: ‘849  individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Dependent Claims 2-7; 9-12; 17-22; and 24-30 also follow the same rationale as to corresponding independent Claims 1, 8, 16, and 23, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 

Allowable Subject Matter
6.       Claims 1-30 would be allowable over the prior art of record for at least the following rationale.  Notwithstanding how the teachings of Istvan et al., (U.S. Patent Application Publication: 2006/0041926) in view of VanLund et al., (U.S. Patent Application Publication: 2016/0180853), hereinafter referred to as ISTVAN, and VANLUND, both already of record.
ISTVAN discloses see one or more processors and devices with memory and computer executable instructions, and methods, (See e.g., ISTVAN Fig. 3, paras 30-33, 400-403) with content presentation control system 400 with monitoring media content capabilities, (See e.g., ISTVAN Fig. 4). In ISTVAN, speech recognition processing capabilities are used in detecting media content, where voice commands and voice annotations in association with multiple pieces of content and operation, and further continued operation capabilities via remote control operations as voice command, (See e.g., ISTVAN paras. 17, 19, 20, 24, 26, 33-36, 40, 46, 184, Figs. 3-5).
VANLUND, on the other hand discloses, see e.g., event classification and intent specification decision making mechanisms for interactive or non-interactive, and wherein a designation of current primarily active and/or no longer primarily active, and a designation of current secondarily active and/or no longer secondarily active. See also e.g., timeout feature active/non-active designations, (See e.g., VANLUND Figs. 4-7 paras. 57-80). Nevertheless, it is earnestly noted that said provided teachings in ISTVAN and VANLUND are found to fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claims 1, 8, 16, and 23.
Similarly, dependent claims 2-7; 9-15; 17-22; and 24-30 further limit allowable independent Claims 1; 8; 16; and 23 correspondingly, and thus they would also be allowable over the prior art of record by virtue of their dependency.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fraietta A. (Fraietta, A. (2008, June). Open Sound Control: Constraints and Limitations. In NIME (pp. 19-23)) discloses, see e.g., how  “…Open Sound Control (OSC) is being used successfully as a messaging protocol among many computers, gestural controllers and multimedia systems. Although OSC has addressed some of the shortcomings of MIDI, OSC cannot deliver on its promises as a real-time communication protocol for constrained embedded systems. This paper will examine some of the advantages but also dispel some of the myths concerning OSC. The paper will also describe how some of the best features of OSC can be used to develop a lightweight protocol that is microcontroller friendly…” (See e.g., Fraietta, Abstract).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656